J-S30028-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID M. KING                              :
                                               :
                       Appellant               :   No. 1783 WDA 2019

             Appeal from the PCRA Order Entered November 7, 2019
      In the Court of Common Pleas of Cambria County Criminal Division at
                        No(s): CP-11-CR-0000233-2015


BEFORE:      MURRAY, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY McLAUGHLIN, J.:                        FILED OCTOBER 07, 2020

        David M. King appeals the denial of his request for relief under the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. King asserts that

his trial counsel was ineffective and that the sentencing court made several

errors. We affirm the denial of King’s ineffectiveness claims on the basis of the

PCRA court’s opinion. See PCRA Ct. Op., filed Nov. 7, 2019. We conclude that

King’s claims regarding sentencing court error are waived.

        This case stems from King’s repeated sexual abuse of his minor son over

a period of approximately ten years. In February 2017, a jury found King guilty

of multiple counts of Involuntary Deviate Sexual Intercourse with a Child,

Involuntary Deviate Sexual Intercourse-Person Less Than 16 Years, Indecent


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S30028-20



Assault of a Person Less Than 13 Years of Age, Indecent Assault of a Person

Less than 16 Years of Age, and Endangering the Welfare of Children.1 The trial

court imposed an aggregate sentence of 55 to 110 years’ incarceration. We

affirmed the judgment of sentence, and our Supreme Court denied King’s

petition for allowance of appeal. See Commonwealth v. King, No. 789 WDA

2017, 2018 WL 1631584 (Pa.Super. filed April 5, 2018) (unpublished

memorandum), appeal denied, 190 A.3d 687 (Table) (Pa. filed Oct. 11, 2018).

       King filed a timely, pro se PCRA petition in May 2019 and court-

appointed counsel filed the instant amended petition in August 2019. The

PCRA court held a hearing, after which it denied the petition. King filed the

instant timely appeal and complied with Pa.R.A.P. 1925(b). The PCRA court

filed a responsive Pa.R.A.P. 1925(a) opinion, which incorporated the reasoning

set forth in its November 7, 2019 opinion in support of the order denying

King’s PCRA petition.

       On appeal, King raises the following issues:

          1. Whether trial counsel provided ineffective assistance of
          counsel relative to [King’s] constitutional right to a speedy
          trial pursuant to Pa.R.Crim.P. 600?

          2. Whether trial counsel provided ineffective assistance of
          counsel for failure to object to three instances of
          prosecutorial misconduct?

          3. Whether trial counsel was ineffective in failing to present
          expert  testimony     to   challenge     the     findings   of
          Commonwealth’s expert witness, Dr. Kupchella, and was
____________________________________________


1 18 Pa.C.S.A. §§ 3123(b) & (a)(7), 3126(a)(7) & (8), and 4304(a),
respectively.

                                           -2-
J-S30028-20


       ineffective in failure to properly cross-examine the expert
       witness?

       4. Whether trial counsel was ineffective in failing to present
       testimony to refute the testimony of two “jailhouse
       informants,” and failing to cross-examine said witnesses
       regarding any tacit agreement with the Commonwealth and
       prior crimin [sic] falsi convictions?

       5. Whether trial counsel was ineffective in failing to request
       a “prompt complaint” jury instruction?

       6. Whether trial counsel provided ineffective assistance for
       failure to challenge lack of jurisdiction and/or venue in
       Cambria County for acts that allegedly occurred in Clearfield
       or Indiana County, and by failing to consult his client
       regarding this issue?

       7. Whether the Sentencing Court abused its discretion
       during sentencing hearing by allowing evidence by
       unrelated alleged victims and prior bad acts?

       8. Whether the Sentencing Court failed to provide adequate
       reasoning on the record for the sentence imposed?

       9. Whether [King] was subjected to two unconstitutional 25-
       year minimum mandatory sentences pursuant to 42 Pa.C.S.
       § 9718.2(a)(1)?

       10. Whether trial counsel provided ineffective assistance by
       failing to obtain records and develop testimony and
       argument at trial relative to prior Children and Youth
       “unfounded” investigations?

       11. Whether trial counsel provided ineffective assistance by
       failing to subpoena Alicia Jolley, [King’s] former live-in
       girlfriend to testify at trial?

       12. Whether trial counsel provided ineffective assistance for
       failing to renew his motion in limine at time of trial to
       preclude the testimony of Virginia Stuller, who provided
       highly prejudicial testimony to the jury?

       13. Whether trial counsel provided ineffective assistance by
       failing to interview and provide trial testimony from “Rusty”
       (Last name unknown) an individual who provided family



                                   -3-
J-S30028-20


          counseling services and would have testified to [JK’s]
          manipulative behavior?

King’s Br. at 2-3.

      When reviewing the denial of PCRA relief, we consider whether “the

determination of the PCRA court is supported by the evidence of record and is

free of legal error. The PCRA court’s findings will not be disturbed unless there

is no support for the findings in the certified record.” Commonwealth v.

Larkin, --- A.3d ---, 2020 WL 3869710, at *4 (Pa.Super. July 9, 2020) (en

banc) (citation omitted).

      King claims that the PCRA court erred in denying his multitude of

ineffectiveness claims. He argues that his trial counsel was ineffective because

he failed to pursue properly a Pa.R.Crim.P. 600 claim; object to prosecutorial

misconduct; counter the testimony of the Commonwealth’s medical expert;

refute the testimony of two “jailhouse informants”; request a “prompt

complaint” jury instruction; challenge jurisdiction and venue in Cambria

County;   present    records   of   King’s   “unfounded”   Children   and   Youth

Investigations; subpoena King’s former live-in girlfriend; attempt to preclude

the highly prejudicial testimony of former girlfriend Virginia Stuller; and

procure the testimony of family counselor “Rusty.”

      We presume counsel was effective and a petitioner bears the burden of

proving otherwise. See Commonwealth v. Brown, 161 A.3d 960, 965

(Pa.Super. 2017). A petitioner may overcome the presumption by pleading

and proving all of the following: “(1) the underlying legal claim has arguable



                                       -4-
J-S30028-20



merit; (2) counsel had no reasonable basis for his or her action or inaction;

and (3) the petitioner suffered prejudice because of counsel’s ineffectiveness.”

Commonwealth v. Paddy, 15 A.3d 431, 442 (Pa. 2011). A petitioner’s

failure to prove any one of these factors defeats the ineffectiveness claim. See

Commonwealth v. Dennis, 950 A.2d 945, 954 (Pa. 2008).

      The PCRA court denied all of King’s ineffectiveness claims. First, the

court aptly concluded that King’s claim regarding his Pa.R.Crim.P. 600 issue

was not eligible for relief because this Court had already concluded that the

issue had no underlying merit on direct appeal and therefore counsel could

not be deemed ineffective for failure to pursue the claim. See 42 Pa.C.S.A. §

9543(a)(3) (requiring petitioners to prove that allegations of error have not

been previously litigated or waived, in order to be eligible for relief under the

PCRA); PCRA Ct. Op. at 6-7. Likewise, the court explained that King’s claim

regarding counsel’s failure to renew his objection to Virginia Stuller’s

testimony at trial also warranted no relief because this Court concluded, on

direct appeal, that the underlying claim had no merit. Id. at 25-26.

      The PCRA court next found that trial counsel had a reasonable basis for

not requesting a curative instruction after the Commonwealth asked King

about his sexual orientation. Id. at 7. Further, the court determined that trial

counsel was not ineffective for failing to object to the prosecutor’s comments

during closing referring to Bill Cosby, using the term “monster,” and using an

example to explain the reasonable doubt standard. The court concluded that




                                      -5-
J-S30028-20



the prosecutor’s comments were in response to defense counsel’s remarks

and were permissible “oratorical flair.” Id. at 8-10.

      The PCRA court further concluded that trial counsel had a reasonable

basis for not presenting evidence to rebut the prosecution’s expert medical

testimony because counsel had been previously successful in precluding the

expert from issuing a conclusion that the victim’s medical injury was due to

sexual abuse and counsel was seeking to avoid “opening the door” to that

conclusion. Id. at 10-11. Likewise, the court found that trial counsel had a

reasonable basis for not presenting evidence of “unfounded” Children and

Youth investigations where the introduction of the evidence could “open the

door” to the admission of damaging information about King. Id. at 24-25.

      The PCRA court also determined that King’s claim that trial counsel was

ineffective for allegedly failing to cross-examine properly two “jailhouse”

informants   lacked   merit   because   counsel   adequately   questioned   the

informants regarding their motives and past convictions. Id. at 11-13. In

addition, the court found that trial counsel was not ineffective for failing to

seek a prompt complaint jury instruction. The court explained that the victim

reported King’s conduct when he was 16 and he alleged that the abuse had

spanned a ten-year period ending at the time he reported the abuse. Id. at

13-14

      The PCRA court also properly concluded that trial counsel was not

ineffective for failure to challenge jurisdiction or venue in Cambria County.

The court stated, “[T]he record is clear that [trial counsel] not only conferred

                                     -6-
J-S30028-20



with [King] relative to the jurisdiction issue, but, consistent with his extensive

criminal defense experience . . . had an objective[ly] reasonable basis for not

pursuing a transfer. . . .” Id. at 16-17. Lastly, the court found King’s claim

that trial counsel was ineffective for failing to procure the testimony of Alicia

Jolly or someone King identified merely as “Rusty” was devoid of merit

because counsel made diligent, albeit unsuccessful, efforts to locate both

individuals. Id. at 25; 27-28.

       King also maintains that the sentencing court erred by allowing King’s

family members to testify regarding King’s prior “bad acts” and by failing to

provide adequate reasons for King’s sentence on the record. King waived these

claims because he could have raised them on direct appeal, but failed to do

so.2 See 42 Pa.C.S.A. § 9544(b) (“[A]n issue is waived if the petitioner could

have raised it but failed to do so before trial, at trial, during unitary review,

on appeal or in a prior state postconviction proceeding”). Nor is King’s

assertion that the sentencing court fashioned an illegal sentence due to the

application of Alleyne v. United States, 570 U.S. 99 (2013), a basis for relief

under the PCRA. King previously litigated that issue on direct appeal. See 42

Pa.C.S.A. § 9543(a)(3); PCRA Ct. Op. at 24.

       After a review of the parties’ briefs, the certified record, and the relevant

law, we find no abuse of discretion or error in the PCRA court’s ruling. We thus

affirm the denial of King’s ineffectiveness claims on the basis of the well-
____________________________________________


2We may affirm an order on any basis. See Commonwealth v. Clouser,
998 A.2d 656, 661 n.3 (Pa.Super. 2010).

                                           -7-
J-S30028-20



reasoned opinion of the Honorable David J. Tulowitzki. See PCRA Ct. Op. at

4-29. Further, we conclude that King’s issues regarding sentencing court error

are waived.

     Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/7/2020




                                    -8-
                                                                         Circulated 09/22/2020 10:38 AM


  IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY,
                                                  PENNSYLVANIA
                                    CRIMINAL DIVISION
 COMMONWEALTH OF
 PENNSYLVANIA,

 v.

 DAVID M. KING,

                Defendant.

                                           OPINION
        Before the Court is defendant's August 14, 2019 Amended Petition Pursuant to the

 Post-Conviction Relief Act (PCRA). Said Petition was filed by court-appointed
                                                                               PCRA
counsel following defendant's pro se filing of May 24, 2019. Hearing was held on
                                                                                 September
25, 2019. In his Petition, defendant ascribes error in three regards, namely:
                                                                              ineffective
assistance of trial counsel, error by the Sentencing Court, and additional claims. Additionally,

at the September 25th hearing, defendant orally presented further grounds for
                                                                              relief.
        By way of background, we note that Attorney Timothy Burns represented
                                                                              defendant at
jury trial on February 6 and 7, 2017. At the conclusion thereof, the jury convicted
                                                                                    defendant
of 54 of 58 sexual crimes perpetrated against his biological son over a       10 -year period;

namely, all of the following:

               Counts 3-18: involuntary deviate sexual intercourse with a child;

               Counts 19- 26: involuntary deviate sexual intercourse     - person less than 16
               years;

               Counts 29-50: indecent assault; and
                                                             An
               Counts 51-58: endangering welfare of child.    ...2F1
                                                                       olg3
                                                                                rri
         On May     1,   2017, after a brief hearing to determine defendant's sexually violent

predator status,' the Court sentenced defendant as follows:

         Relative to Count 21, involuntary deviate sexual intercourse - person less than 16

         years: State incarceration of not less than 25 years, nor more than 50 years;

         Relative to Count 22, involuntary deviate sexual intercourse - person less than 16

         years: State incarceration of not less than 25 years, nor more than 50 years,

         consecutive to Count 21;

         Relative to Count 18, involuntary deviate sexual intercourse with a child: State

         incarceration of not less than 5 years, nor more than 10 years, consecutive to Counts

         21 and 22;

                                                                                    -
         Relative to Count 23, involuntary deviate sexual intercourse person less than 16

         years: State incarceration of not less than 25 years, nor more than 50 years, concurrent

         with the previous Counts;

         Relative to Count 24, involuntary deviate sexual intercourse - person less than 16

         years: State incarceration of not less than 25 years, nor more than 50 years, concurrent

         with the previous Counts;

         Relative to Count 25, involuntary deviate sexual intercourse - person less than
         16 years: State incarceration of not less than 25 years, nor more than 50 years,

         concurrent with the previous Counts;

         Relative to Count 26, involuntary deviate sexual intercourse - person less than 16

        years; State incarceration of not less than 25 years, nor more than 50 years, concurrent

         with the previous Counts;


  At hearing, the Commonwealth represented to the Court that the report of the Pennsylvania Sexual Offenders
Assessment Board (SOAB) indicated that defendant met the criteria to be classified as a sexually violent
predator. However, rather than continue sentencing for defendant to obtain his own expert opinion, the
Commonwealth, at the victims' request, chose to not proffer the SOAB report, accept a non-SVP/lifetime
registration classification, and proceed with the May 1, 2017 sentencing.
                                                         2
        Relative to Counts 3-16, involuntary deviate sexual intercourse with a child: State

        incarceration of not less than 7 years, nor more than 14 years, concurrent with the

        previous Counts;

        Relative to Count 17, involuntary deviate sexual intercourse with a child: State

        incarceration of not less than   5   years, nor more than 10 years, concurrent with the

        previous Counts;

        Relative to Count 19, involuntary deviate sexual intercourse - person less than 16

        years; State incarceration of not less than 5 years nor more than     10 years, concurrent

        with the previous Counts; and

        Relative to Count 20, involuntary deviate sexual intercourse - person less than

        16 years: State incarceration of not less than 5 years, nor more than 10 years,

        concurrent with the previous Counts.

Overall, defendant received a sentence of 55 years to 110 years of state incarceration.

Additionally, relative to aforesaid counts, the Court ordered defendant to pay the costs of

prosecution, awarded defendant credit for time served, determined that defendant was

ineligible for the Recidivism Risk Reduction Incentive (R.R.R.I.), and required defendant to

complete sex offender treatment upon release. Relative to Counts 29-32, 33-42, 43-50, and

51-58, the Court declined to sentence, as we deemed said Counts to have merged with the

involuntary deviate sexual intercourse crimes, as asserted in defense counsel's April 24, 2017

"Pre -Sentence Memorandum."

       Following sentencing, trial counsel timely filed post -sentence motions, as well as a

timely direct appeal. The Superior Court affirmed the trial court via memorandum opinion of

April 5, 2018 at No. 789 WDA 2017. Trial counsel sought review in the Supreme Court of

Pennsylvania but the Petition for Allowance of Appeal filed on April 26, 2018 was denied on



                                                   3
 October 11, 2018 at No. 182 WAL 2018. Thereafter, the Application for Reconsideration was

 denied on December 11, 2018.

         Section 9543 of the Post-Conviction ReliefAct addresses eligibility for relief, and

 defendant relies upon the following provisions:

         (a) General rule.--To be eligible for relief under this subchapter, the petitioner must
             plead and prove by a preponderance of the evidence all of the following:

        (1) That the petitioner has been convicted of a crime under the laws of this
            Commonwealth and is at the time relief is granted:
                (i) currently serving a sentence of imprisonment, probation or parole for the
            crime;

                                                 [...]
         (2) That the conviction or sentence resulted from one or more of the following:
                (i) A violation of the Constitution of this Commonwealth or the Constitution or
        laws of the United States which, in the circumstances of the particular case, so
        undermined the truth-determining process that no reliable adjudication of guilt or
        innocence could have taken place.
                (ii) Ineffective assistance of counsel which, in the circumstances of the
        particular case, so undermined the truth -determining process that no reliable
        adjudication of guilt or innocence could have taken place.

                                                [.

                   (vii) The imposition of a sentence greater than the lawful maximum.
                   (viii) A proceeding in a tribunal without jurisdiction.

        (3) That the allegation of error has not been previously litigated or waived.

       (4) That the failure to litigate the issue prior to or during trial, during unitary review
                                                                                                  or
       on direct appeal could not have been the result of any rational, strategic or tactical
       decision by counsel.

42 Pa.C.S.A.   §   9543.

       In his PCRA Petition, defendant initially raises the ineffective assistance of trial

counsel in six regards, which we will address seriatim. As to all six claims, we note that a

PCRA petition based upon ineffective assistance of counsel will be granted only upon proof,

by a preponderance of the evidence, that the conviction or sentence resulted from the

"Nneffective assistance of counsel which, in the circumstances of the particular case, so

                                                 4
undermined the truth -determining process that no reliable adjudication of guilt or innocence

could have taken place." 42 Pa.C.S.      §   9543(a)(2)(ii). Generally, counsel's performance is

presumed to be constitutionally adequate, and counsel will only be deemed ineffective upon a

sufficient showing by the petitioner. Corn.      v.   Dennis, 597 Pa. 159, 950 A.2d 945, 954 (2008).

To obtain relief, a petitioner must demonstrate that counsel's performance was deficient and

that the deficiency prejudiced the petitioner. Strickland v. Washington, 466 U.S. 668, 687,

104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). A petitioner establishes prejudice when he

demonstrates "that there is a reasonable probability that, but for counsel's unprofessional

errors, the result of the proceeding would have been different." Id. at 694, 104 S.Ct. 2052; see

also Com.    v.   Mallory, 596 Pa. 172, 941 A.2d 686, 702-04 (2008), cert. denied,         -U.S.
,   129 S.Ct. 257, 172 L.Ed.2d 146 (2008) ("result       of the proceeding" is stage of proceeding at

which error occurred). Applying the Strickland performance and prejudice test, our Supreme

Court has noted that a properly pled claim of ineffectiveness posits that: (1) the underlying

legal issue has arguable merit; (2) counsel's actions lacked an objective reasonable basis; and

(3) actual prejudice befell the petitioner from counsel's act or omission. Corn.      v.   Tedford, 598

Pa. 639, 960 A.2d 1, 12 (2008) (citing Corn.      v.   Pierce, 515 Pa. 153, 527 A.2d 973, 975 (1987)

(adopting U.S. Supreme Court's holding in Strickland)).

         Defendant first contends that Attorney Burns was ineffective for failing to preserve his

constitutional right to a speedy trial. Procedurally, defendant had been incarcerated since

December 29, 2014. After a jury was selected, the Commonwealth filed an interlocutory

appeal relative to the trial court's October 14, 2015 ruling denying the Commonwealth's

request for inclusion of a medical report that was authored on the eve of trial. During the

pendency of the interlocutory appeal, trial counsel filed a Rule 600 Motion on October 30,

2015, and nominal bond was granted on November 30, 2015. Said bond was revoked on

April 1, 2016; however, on May 2, 2016, a second nominal bond with stringent home plan
 conditions to ensure community safety, was granted. Trial counsel filed a second Rule 600

 Motion on December 20, 2016 as part of Pre -Trial Motions, therein requesting a dismissal of

 all charges. We denied same via Order of December 27, 2016, given that upon receipt ofthe

 Superior Court's December 13, 2016 decision affirming our preclusion of the

 Commonwealth's medical report, we promptly scheduled defendant's case for the next

available jury selection date, February 2, 2017.

          In his direct appeal to the Superior Court, defendant raised the Rule 600 speedy trial

issue, contending that the 419 -day period that the his case was pending before the Superior

Court due to the Commonwealth's meritless interlocutory appeal should be held against the

Commonwealth. The Superior Court found this contention to be without merit. However,

defendant again asserts a Rule 600 contention, specifically alleging that trial counsel should

have objected to two Commonwealth continuances sought during the interlocutory appeal

relative to the briefing schedule, as same extended his period of incarceration for an aggregate

120 days.

         Despite defendant's assertion as to the novelty of this issue, a review of the Superto

Court record reveals that this contention has already been reviewed as part of defendant's

overall argument. Specifically, the Court observed that "[i]n support of his claim, King first

notes the fact that 120 days within this 419-day period was caused by the Commonwealth

twice requesting an extension of time in which to file its brief and reproduced record." Corn.

v.   King, 789 WDA 2017, 2018 WL 1631584, *6 (PA. Super. 2018). Moreover, the Court

cites to pages 28 through 29 of King's Brief as the source of this argument. Thus, we feel that

defendant's argument has not only been previously litigated, but also lacks merit, as Attorney

Burns clearly pursued argument, on this ground at the appellate level. Additionally, at the

PCRA hearing, Attorney Burns testified that he did not voice objection to the continuance

requests, given that defendant was not prejudiced, as he was out on bond. Further, Attorney

                                                 6
        Th
 Burns indicated reliance upon case law that failing to object to a continuance request at the

 appellate level does not equate with consent thereto. Finally, Attorney Burns testified that he

 pursued defendant's Rule 600 issue on appeal; however, the Superior Court ruled against him.

 For all of these reasons, defendant's Rule 600 argument must fail.

           As his second allegation of ineffective assistance of counsel, defendant asserts that

 Attorney Burns should have objected and/or requested a curative instruction relative to three

 instances of prosecutorial misconduct. First, the Assistant District Attorney asked defendant

 on cross-examination, "[a]nd do you consider yourself a straight man? Are you a straight

man? What is your sexual orientation?" N.T. 2/7/17, p. 32. Defendant acknowledges that

 although Attorney Burns objected to the questioning, which was sustained by the Court (Id),

Attorney Burns should have asked that the question be stricken, and that a curative instruction

be given to the jury.

           At the PCRA hearing, Attorney Burns explained that "sex cases" typically involve one

person's word against another's, and that throughout the trial, he avoided "opening many

doors" in an effort to prevent testimony harmful to defendant from being presented to the

jury. Attorney Burns believed that after he objected, it was best to move on, and not rehash

the issue to the jury, especially as Cambria County tends to be a conservative county.

        We see nothing objectionable as to this trial strategy. This is especially true when

considered with the rationale for Attorney Burns' objection, stated to the Court at sidebar
                                                                                            as
follows:

       .  I don't feel being gay makes you a pedophile. I think that's what the
       Commonwealth is getting at, that he's bisexual and would have some propensity
       towards his son. I feel it is highly prejudicial, nor is it relevant.

Id. Thus, we find no error elative to Attorney Burns' action relative to the prosecutor's

questioning.



                                                  7
        As his second allegation of error relative to prosecutorial misconduct, defendant

 believes that Attorney Burns should have objected when the prosecutor stated the following

 during her closing argument:

        And we may have heard about or learned about Mr. Huxtable on the television show,
        but we all know what happened to Bill Cosby in life. There is no ideal dad, and this is
        more than being a disciplinarian. And if anyone in this courtroom is making him out
        to be a monster, it's not me. It's his own actions.

N.T. 2/7/17 at p. 48. Specifically, defendant contends that the prosecutor took advantage of a

highly-publicized Pennsylvania case involving a well-known actor, whose case had nothing to

do with defendant's.

        At the PCRA hearing, Attorney Burns testified that although he did not like the

prosecutor's commentary, he did not believe it objectionable, as appellate courts afford the

Commonwealth great leeway relative to closing arguments. Additionally, Attorney Burns

indicated that his closing argument was the first to reference Bill Cosby, in that he was trying

to tell the jury that while defendant may not be perfect, like the stereotypical fathers on

television, he had custody of his child. In fact, the record reveals the following remarks by

Attorney Burns:

       Now, the most important thing, I think the most important witness, is my client, Mr.
       King, the monster that the DA, the district attorney, is making him out to be. As I
       said, there are pictures. One the prosecution has made, but I have my picture, and my
       picture is of a struggling single father. He had custody by consent of the child's
       mother since this boy was an infant up until these charges happened.

       I'm not going to sit here, or stand here rather, and tell you that Mr. King, Mr. David
       King, is a perfect dad, that he's a Cliff Huxtable or a Mr. Cleaver as we grew up
       watching TV. He's not. He's not a perfect person, and I won't stand here and insult
       your intelligence and say he is.

N.T. 2/7/17, p. 45. Attorney Burns then argued to the jury that just because defendant "has an

attitude," has "moved around," has "lived in section eight," and "had a couple of girlfriends,"

these facts do not make him a monster, as he also encouraged his son to take part in activities



                                                8
 such as wrestling, football, and chess club, and made him do homework and chores. N.T.

 2/7/17, p.p. 45-46.

         Pennsylvania jurisprudence is supportive of a prosecutor's ability to utilize certain

 oratorical flair during closing argument to a jury. See Com.     v.   Clancy, 192 A.3d 44 (Pa. 2018)

 (prosecutor's classification of defendant as a "cold blooded killer" was permissible oratorical

 flair). In the matter sub judice, a review of the aforesaid transcript passages clearly reveals

 that once trial counsel referenced Cliff Huxtable, the assistant district attorney simply

 followed suit, and presented jurors with an alternative picture of Mr. Huxtable/Bill Cosby.

 Further, we see no error relative to trial counsel's argument to the jury, as counsel was simply

trying to convince the jury that despite his transgressions, the defendant was trying to be the

best father that he could be. Thus, because trial counsel initiated discussion as to Mr.

Huxtable in a manor favorable to his client, and because the prosecutor responded with

appropriate flair, defendant's claim for relief in this regard must fail.

        As his third assertion of prosecutorial misconduct, defendant contends that the

prosecutor inappropriately instructed the jury as to the legal standard of reasonable doubt by

likening doubt to having to assess traffic before crossing the street. Defendant ascribes error

to trial counsel for failing to object to this characterization, and for failing to request a

curative instruction.

        At the PCRA hearing, Attorney Burns testified that Cambria County Assistant District

Attorneys routinely explain reasonable doubt to a jury by discussing an assessment of a traffic

roadway when attempting to cross a street. In his experience, he has never seen an objection

sustained as to this characterization. Moreover, he indicated that in closing instructions, the

Court advised the jury as to the standard of reasonable doubt, which takes precedence over

any attorney explanation.




                                                  9
         The record reveals that we charged the jury at length relative to the concept of

 reasonable doubt, pursuant to the standard jury instructions. N.T. 2/7/17, p.p. 77-78.

 Additionally, we instructed jurors that the arguments of counsel are not evidence, and
                                                                                        that the
 jurors are free to disregard the arguments of counsel. N.T. 2/7/17, p. 80. We also
                                                                                    informed
 the jurors of their responsibility to judge the evidence in accordance with the Court's

 instructions. Id. In light of these instructions, combined with Attorney Burns' PCRA

 testimony relative to the commonality of the example utilized by the local prosecutors and the

 lack of exception typically thereto, we cannot find that Attorney Burns erred by failing to

 voice objection. Accordingly, all claims of error relative to ineffectiveness as to prosecutorial

 conduct must fail.

        Defendant next contends that Attorney Burns was ineffective in not presenting expert

testimony to challenge the findings of the Commonwealth's expert witness, Dr. Regina

Kupchella, and was ineffective in failing to properly cross-examine the witness. Specifically,

at trial, Dr. Kupchella testified as to her physical findings following physical
                                                                                 examination of
the victim, which included her observation of a scar in the victim's anus.
                                                                           Defendant asserts
that Attorney Bums should have cross-examined the doctor relative to the actual size
                                                                                     of the
scar, and should have presented a defense expert to provide an alternative
                                                                           explanation for the
scar.

        At the PCRA hearing, Attorney Burns again explained that a classic "sex case"

involves a question of credibility. He testified that Dr. Kupchella did not have a
                                                                                   conclusion in
her report relative to the cause of the scar, and in fact, he, filed a Pre -Trial Motion in
                                                                                            Limine to
limit her trial testimony to the four corners of her report, and to prevent her from
                                                                                     concluding
at trial that the scar was attributable to sexual abuse. Attorney Burns believed that to call
                                                                                              an
expert witness to rebut a conclusion -less report would be counterproductive. Further,



                                                 10
 Attorney Burns did not find Dr. Kupchella's testimony compelling, as she only opined that

 the boy had a scar.

         We find Attorney Bums' trial strategy to be prudent. This is especially true as we

 granted his Motion in Limine relative to precluding the Commonwealth from offering a

 supplemental report from Dr. Kupchella, authored on the eve of trial, in an effort to prove the

 cause of the scar. In fact, this ruling prompted the above-discussed interlocutory appeal by

 the Commonwealth; however, the Pennsylvania Superior Court ultimately affirmed our

 ruling. To have called a defense expert would have undermined the favorable pre-trial ruling,

 and opened the door to the Commonwealth suggesting that the scar was caused by the

 criminal conduct perpetrated by defendant. Thus, defendant's allegation of ineffective

 assistance by Attorney Burns is without merit.

        As his fourth claim of ineffectiveness, defendant asserts that Attorney Bums failed to

present testimony to refute the testimony of two "jailhouse informants," and failed to cross-

examine said witnesses relative to any tacit agreement with the Commonwealth, and as to

prior crimen falsi convictions. At trial, the Commonwealth presented testimony from
                                                                                    Lance
Alfano and Justin Hickox, two individuals who spent time with defendant while all
                                                                                  were
incarcerated at Cambria County Prison. Defendant also alleges that trial counsel failed to

investigate other inmates who were willing to refute the statements of Alfano and Hickox.

       At the PCRA hearing, Attorney Bums outlined the names of numerous prison inmates

that he tried to contact at the defendant's request. Additionally, at the defendant's
                                                                                      instruction,
he interviewed several persons at the Cambria County Prison on at least two
                                                                            occasions.
However, several persons expressed disdain for defendant and blatantly refused to testify.

Attorney Bums also specified a list of persons whom he subpoenaed to testify at trial;

however, many had been released from prison, and failed to appear. As for investigating the

crimen falsi convictions of Alfano and Hickox, Attorney Burns responded that he was "sure

                                               11
 he did." Likewise, he did not believe that Alfano or Hickox had been
                                                                      offered any deals by the
  Commonwealth.

         A review of the trial transcripts reveals that Lance Alfano testified for the

 Commonwealth on February 6, 2017. N.T. 2/6/17, p.p. 94-100. During direct
                                                                           examination,
 the prosecutor questioned him as to whether he was given a benefit in
                                                                       exchange for testifying
 for the Commonwealth, and he responded "[n]o." N.T. 2/6/17, p. 96.
                                                                    Likewise, the
 prosecutor asked whether he had any pending cases in Cambria County, and he also
                                                                                  answered
 "[n]o." Id. Immediately thereafter, the prosecutor inquired at length as to various
                                                                                     crimen
falsi convictions, including theft, bad checks, and burglary, and Alfano responded that he had

 a robbery conviction in 2009, and may possibly have a burglary conviction. Id.
                                                                                On cross-
 examination, Attorney Burns asked additional questions relative to Alfano's robbery

 conviction. Id. at p.p. 97-98. Attorney Burns also confirmed that Alfano was not receiving

 any benefit from the Commonwealth in exchange for his testimony.
                                                                  Id.

        As to Justin Hickox, the record reveals that he testified for the Commonwealth on

February 7, 2017. N.T. 2/7/17, p.p. 5-12. Similarly, the prosecutor questioned
                                                                               Hickox
relative to crimen falsi convictions, including theft and bad checks, and Hickox
                                                                                 answered
affirmatively that he had multiple theft offenses, spanning from 2008 to 2014. Id. at p.6.

Additionally, the prosecutor asked whether Hickox was receiving any benefit for his

testimony, and whether he currently had any cases pending in Cambria County. Id. at p.
                                                                                       9.
Like Alfano, Hickox also responded that he was not, and did not. Id. On
                                                                        cross-examination,
Attorney Burns confirmed that Hickox was not receiving any favorable treatment from the

Commonwealth in exchange for his testimony. Id. at p. 11.

       Given that both the Commonwealth and Attorney Burns fully interrogated Alfano and

Hickox as to their crimen falsi convictions, we believe that defendant's issue lacks merit.
                                                                                            In
fact, defendant even acknowledged at the PCRA hearing that Attorney Burns was the one who

                                               12
       'Th
 forwarded Alfano's and Hickox's criminal records to him. Additionally, Attorney Burns

 testified that he relied on the fact that both witnesses were questioned by the Commonwealth

 as to their crimen falsi convictions, and fully admitted same. He also mentioned
                                                                                  that should
 he have felt the need to probe further relative to the truthfulness of both
                                                                             witnesses' other
 testimony, he was prepared to do so. Thus, the record is clear that Attorney Bums fully

 obtained and explored the crimenfalsi convictions, and that the Commonwealth also

 enlightened the jury as to said information. Likewise, both Attorney Burns and
                                                                                the
 Commonwealth confirmed for the jury that neither Alfano nor Hickox was being rewarded
                                                                                       for
 their trial testimony. Accordingly, defendant's allegation of error must fail.

        Finally, although defendant criticizes Attorney Burns' efforts relative to interviewing

 witnesses, we find his PCRA testimony credible relative to his investigative efforts.
                                                                                       Attorney
Burns kept diligent records, and detailed the names of several persons that he tried to

converse with on defendant's behalf. As he outlined, numerous persons could either
                                                                                   not be
located, or indicated an unwillingness to testify. At defendant's request,
                                                                           Attorney Burns even
subpoenaed several persons for trial; however, they failed to appear. Overall, the lack
                                                                                        of
cooperation by defendant's hopeful witnesses does not translate into error by
                                                                              Attorney Burns.
        As his fifth claim of ineffective assistance of counsel, defendant asserts
                                                                                   that Attorney
Burns should have submitted a proposed jury instruction relative to the
                                                                        failure of the victim to
make a prompt complaint, in accordance with Pennsylvania Suggested Standard
                                                                            Criminal
Jury Instruction 4.13A. Specifically, defendant contends that because the
                                                                          abuse allegedly
began when the victim was age 7, but because he did not disclose to a school
                                                                             guidance
counselor until age 16, the jury should have been instructed to take this factor into

consideration when assessing the victim's credibility.




                                               13
         At the PCRA hearing, Attorney Burns testified that he did not request, a prompt

 complaint charge, as the abuse was on -going in nature, spanning almost a ten-year period.

 Thus, he did not believe said charge was applicable.

         The victim's testimony at trial confirms Attorney Burns' position that the purported

 sexual abuse occurred when he was ages 7 through 16. N.T. 2/6/17, p.p. 32 and 61.

 Additionally, the record is very clear that on numerous occasions during cross-examination,

 Attorney Burns questioned the victim as to why he waited to come forward with allegations of

 abuse, and that his questioning was designed to raise a credibility issue with the jury. See i.e.,

N.T. 2/6/17 p.p. 78, 79, 87, 90. Thus, we find no error in Attorney Burns' trial strategy in

 failing to request a prompt complaint charge at trial.

        As his final allegation of ineffective assistance, defendant argues that Attorney Burns

 should have raised a jurisdictional challenge relative to the prosecution in Cambria County of

crimes that allegedly occurred in Clearfield or Indiana Counties. At the conclusion of the

September 25, 2019 PCRA hearing, we requested counsel to brief this issue, and a briefing

scheduled was established. Having received the timely briefs of counsel, this issue is ripe for

disposition.

        Defendant notes that at the beginning of the jury trial, the Assistant District Attorney

presented Commonwealth's Exhibit 2, stating:

       What that is, Your Honor, is a letter from Clearfield County from the Clearfield
       county District Attorney's office that is allowing the Commonwealth to prosecute the
       cases for not only the things that happened here in Cambria County, but also those
       things that happened between the defendant and the victim in Clearfield County as
       well.

N.T. 2/6/17, p. 24, and 2/6/17 Com. Ex. 2. Said Exhibit was admitted without objection by

Attorney Burns. Defendant now contends that Attorney Burns failed to consult with him

relative to waiving jurisdiction or venue. Defendant also asserts that Attorney Burns should

have better investigated whether the alleged acts actually occurred in Clearfield County, as

                                                14
 opposed to Indiana County, as Ms. Stuller never testified as to the address, dates, or even

 years, that she, defendant, and the victim lived at her mother's home in Glen Campbell, i.e.,

 the alleged location of the various Clearfield County crimes, and that online records reveal

 that Glen Campbell is located in Indiana County, Pennsylvania, 31 miles from Clearfield

 County.

        As to the location of the Stuller residence, the argument proffered in defendant's brief

 is not only misleading, but blatantly incorrect. While it is true that online resources establish

that the town of Glen Campbell is 31 miles from the town of Clearfield, this certainly is not

the distance between Glen Campbell and the much closer Clearfield County line. Further, at

trial, the then 19-year old adult victim unequivocally testified that Ms. Stuller's Glen

 Campbell residence is in fact located in Clearfield County, thus constituting sufficient

evidence of record. N.T.   2/6/17, p. 28.   Cambria County District Attorney Detective Lia

DeMarco also testified at trial that her office received permission from the Clearfield County

District Attorney's office to handle the Clearfield County charges. N.T. 2/6/17,        p. 158.


Moreover, defendant himself confirmed at the September 25, 2019 PCRA hearing that in

2004, when the victim was age 7, defendant resided with him in ".     .   .   Glen Campbell in

Clearfield County, which was one mile from the Indiana County border." N.T.                 9/25/19,

p. 25 (emphasis added). Given defendant's admission, as well as the other evidence of record,

any issues defendant is attempting to raise relative to the Glen Campbell crimes occurring in

Indiana rather than Clearfield County, and the Clearfield County District Attorney lacking

authority to consent to charges being filed in Cambria County, are without merit.

       Also in a jurisdictional context, defendant next purports to assert a procedural

challenge relative to noncompliance with Pennsylvania Rule of Criminal Procedure           555,

Transfer of Proceedings, which provides in pertinent part:

       (A) In all cases in which charges arising from a single criminal episode occur in more
           than one judicial district:
                                                15
         (1)   If the charges are filed in more than one judicial district, at any time after the case
               is held for court, the proceedings may be transferred to one of the judicial districts.

         (2) If all the charges are filed in one judicial district, at any time after the case is held
             for court, the proceedings may be transferred to another one of the judicial
             districts.

 Pa.R.Crim.P. 555(A).

         However, as the Commonwealth notes, Section (A)(1) is not applicable, as the parties

 agree that charges were only ever filed in Cambria County, but not Clearfield County.

 Defendant attempts to assert the applicability of Section (A)(2), and alleges Attorney Burns'

 ineffectiveness for failing to pursue and discuss a transfer of the charges to Clearfield County.

        At the PCRA hearing, Attorney Burns testified that because he engaged in so many

 conversations with defendant, he could not recall a specific discussion with defendant relative

 to the jurisdictional issue; however, he was sure that they discussed it. N.T. 9/25/19, p.p. 58,

 81, Attorney Burns then immediately stated:

        I will be frank with you; I would have wanted it in Cambria County. And based on
        what was presented to me, I felt Cambria County had jurisdiction. There was
        allegation of some things that allegedly happened in Clearfield, but I would have
        wanted it kept here. Now, if it was a close call, I would have had a serious discussion
        with Mr. King about keeping it in Cambria County. The reason I say that is, and it's
        no disrespect to our bench, but I have seen some sentences come down in Clearfield
        that just shocked the conscience in my opinion. I mean, he got 50 to 100 years. He
        could have got 1,000 years. I mean, I would have wanted to keep the case in Cambria
        County,

N.T. 9/25/19, p.p. 58-59. Attorney Burns also indicated, "I felt there was enough there for

Cambria county to have jurisdiction. To be frank, I think I would have wasted my time to file

for a change of venue or jurisdiction, so --." Id., p. 59. Attorney Burns also noted his

understanding that the majority of the acts over the alleged years occurred in Cambria County.

Id.

        Given this testimony, we believe that the record is clear that Attorney Burns not only

conferred with defendant relative to the jurisdictional issue, but, consistent with his extensive

criminal defense experience spanning multiple counties, and knowledge of sentencing
                                                  16
 prerogatives therein, had an objective reasonable basis for not pursing a transfer to
                                                                                       Clearfield
 County. Thus, we find that defendant's assertion of error relative to Rule 555 must fail.

         As his final jurisdictional challenge, defendant also contends that he was deprived
                                                                                             of
 the due process protections afforded by Criminal Rule of Procedure 130. Rule 130 provides

 in pertinent part:

         (A) Venue. All criminal proceedings in summary and court cases shall be
                                                                                       brought
             before the issuing authority for the magisterial district in which the offense is
             alleged to have occurred or before an issuing authority on temporary
                                                                                      assignment to
             serve such magisterial district, subject, however, to the following exceptions:
             .   . .



         (3) When charges arising from the same criminal episode occur in more than
                                                                                           one
             judicial district, the criminal proceeding on all the charges may be brought before
             one issuing authority in a magisterial district within any of the judicial districts in
             which the charges arising from the same criminal episode occurred.

 Pa.R.Crim.P. 130(A)(3). Rule 130 also directs that "Prior to the completion of the

 preliminary hearing: when charges arising from a single criminal episode, which occurred in

 more than one judicial district, are filed in one judicial district, upon the filing
                                                                                      of a written
 agreement by the attorneys forthe Commonwealth, the proceedings shall be
                                                                          transferred to the
magisterial district in the judicial district selected by the attorneys for the
                                                                                Commonwealth.
Pa.R.Crim.P 130(B)(1)(a)(ii). Relative to Rule 130, defendant asserts that no
                                                                              agreement
between the district attorneys was filed prior to the end ofthe. preliminary hearing, or at any

time; and that the letter offered at trial by the prosecutor does not conform to the
                                                                                     requirements
of Rule 130, as it was not filed, nor was it signed by both district attorneys. In turn,
                                                                                         defendant
contends that Attorney Burns failed him by neglecting to object to the venue transfer

"agreement" from Clearfield to Cambria County.

        We first note that Attorney Burns did not represent defendant at the January 21, 2015

Preliminary Hearing, and at no time did defendant raise an ineffective assistance of counsel

claim relative his representation at the Preliminary Hearing. As to any alleged error by

Attorney Burns in failing to challenge venue after the case was bound to Court, we defer to
                                                 17
        *Th

  the aforesaid analysis regarding defendant's Rule 555 contention. To reiterate, we find the

  record supportive of the fact that Attorney Burns reviewed the issue of proceeding in
                                                                                        Cambria
  County with defendant, and had a reasonable strategy for not pursuing a change of venue to

 Clearfield County. Thus, defendant's issue lacks merit.

         As his next allegation of error, defendant contends that the Sentencing Court abused

 its discretion during the sentencing hearing by allowing evidence by other alleged
                                                                                    victims and
 prior bad acts. Specifically, defendant asserts that we erred in permitting the
                                                                                 Commonwealth,
 over defense counsel's objection, to present testimony from two aunts of the victim.
                                                                                      During
 their testimony, both aunts referenced sexual, physical, and mental violence that the defendant

 had perpetrated upon them during childhood.

        In response to defense counsel's objection, the Assistant District Attorney stated the

 following during an offer of proof as to both aunts:

        I believe the family members of the victim are allowed to testify in matters as to how
        this has effected [sic] them. Further, we have two people who are prior victims of Mr.
        King who want to address the Court. They have addressed the Court before at a bond
        hearing many, many months ago and are here today to tell the Court what their
        feelings are; and they are family members of the victim. They are aunts of the victim.

N.T. 5/1/17, p.p. 5-6. Over the continuing objection of defense counsel, we stated
                                                                                   our ruling
as follows:

         The Commonwealth does have a lot of leeway at sentencing. _I think what I will do as
        a result of your objection is the previous people that testified at the bond, unless
        there's-I   don't want to hear a repetition of what they testified to before. The only
        thing I would be -I  think would be relevant is if there would be any activity or any
        contact or anything they could testify to since that time to this time.

Id., p. 6. In response, the Commonwealth stated:

        They just want to make brief statements as to their feelings and fear of him getting out.
        And they're very brief statements.

Id.

       The record is clear that we attempted to limit the aunts' testimony from the time of the

2015 bond hearing until present, while at the same time acknowledging the liberties afforded
                                               18
 to the Commonwealth relative to its sentencing presentation. Because
                                                                      both aunts provided a
 thumbnail sketch of the abuse that defendant inflicted upon them years ago,
                                                                             their testimony
 exceeded the limits of our ruling. However, both accounts were very brief, and
                                                                                only after
 each testified, but not during, did defense counsel renew a continuing
                                                                        objection. Id. at p. 9.
 Given the solemn tenor of the proceeding, we also did not interrupt their
                                                                           testimony, though
 irrelevant.

         Pennsylvania jurisprudence relative to irrelevant testimony at sentencing is as
                                                                                         follows:
        It is an abuse of discretion, as a denial of due process of law, for the
                                                                                 sentencing court
        to consider irrelevant factors during sentencing. Thus, previous sentences
                                                                                       have been
        vacated because, in imposing sentence, the sentencing court relied upon, e.g.: the
        defendant's decision to stand trial rather than plead guilty, Commonwealth v.
        Bethea, 474 Pa. 571, 580, 379 A.2d 102, 106, 107 (1977); prior constitutionally infirm
        convictions, Commonwealth v. Calvert, 463 Pa. 211, 344 A.2d 797 (1975); the
        defendant's political ideology, Commonwealth v. Berrigan, 369 Pa.Super. 145, 535
        A.2d 91 (1987) (en banc ), allocatur denied, 521 Pa. 609, 557 A.2d 341 (1989),
                                                                                            cert.
        denied, 493 U.S. 883, 110 S.Ct. 219, 107 L.Ed.2d 173 (1989); unverified
        hearsay, id.; and the defendant's status as a naturalized citizen, Commonwealth v.
        Dugan, 335 Pa.Super. 82, 483 A.2d 965 (1984).

        It is not enough that a trial court simply entertained impermissible evidence
                                                                                      in its
        deliberations. A court is 'ordinarily presumed to be capable of identifying and
        properly disregarding all but the most prejudicial and inflammatory evidence.'
         Commonwealth v. Penrod, 396 Pa.Super. 221, 578 A.2d 486, 491 (1990). Thus, a
        sentence must be vacated only where 'it reasonably appears from the
                                                                                record that
        the trial court relied in whole or in part upon such fan impermissible] factor.'
        Commonwealth v. Bethea, supra, 379 A.2d at 107 (emphasis added).
Com. v. Smithton, 631 A.2d 1053, 1056-57 (Pa. Super.
                                                     1993) (emphasis added).
        In light of this standard, much in the same manner that we consider prior
                                                                                  convictions,
pre-trial evidentiary and suppression issues, and other non -favorable information
                                                                                   revealed in
the pre -sentence investigative report, we believe that the Court, unlike a jury, is
                                                                                     legally
capable of separating past acts from the present case, and did so in the instant matter. In
                                                                                            fact,
we acknowledged this fact immediately prior to sentencing defendant as to the 54
                                                                                 of 58
counts of sexual crimes for which he was convicted by stating:



                                                19
              I compliment both counsel for their advocacy relative to their
                                                                             specific client or clients.
              And I'm tasked with the job of being the gatekeeper, and I'll
                                                                            proceed with that task at
              this point.

 N.T. 5/1/17, p. 27. Thus, clearly cognizant of our role at the
                                                                time of sentencing, we do not
 believe that defendant was prejudiced by the aunts' testimony.
                                                                Moreover, because we did not
 rely upon the aunts' testimony in fashioning our sentence, we
                                                               believe that defendant cannot
 prove an abuse of discretion and that his claim in this regard is without merit.

          Defendant next ascribes error to the Court in failing to provide an
                                                                              adequate reasoning
 on the record for the sentence of 55 years to 110 years imprisonment
                                                                      imposed on May 1,
 2017. In support of his position, defendant relies upon Section 9721(b) of
                                                                            Pennsylvania
 Consolidated Statutes governing the Judiciary and Judicial Procedure, which provides
                                                                                      in
 pertinent part, that "[i]n every case in which the court imposes a sentence for
                                                                                 a felony or
 misdemeanor, [.      .   .]   the court shall make as a part of the record, and disclose in open court at

the time of sentencing, a statement of the reason or reasons for the sentence
                                                                              imposed." 42
Pa.C.S. § 9721(b). Ultimately, defendant alleges that he was given a lengthy
                                                                             sentence
because of the sexual nature of the crimes, and that his sentence was not
                                                                          sufficiently
individualized.

        In Commonwealth v. Walls, our Supreme Court observed that
                                                                       the parameters of
appellate review of the discretionary aspects of a sentence are confined by
                                                                            the dictates of 42
Pa.C.S.   §   9781(c) and (d). Com.        v. Walls,      926 A.2d 957 (Pa. 2007). Section 9781(c) states in

relevant part that the appellate court may "               . .   .   vacate the sentence and remand the case to the
sentencing court with instructions           .   .   ." if it finds that "the sentencing court sentenced outside

the sentencing guidelines and the sentence is unreasonable." 42
                                                                Pa.C.S.                       §   9781(c)(3).
Section 9781(d) provides that when reviewing a sentence, the appellate court
                                                                             must consider:
       (1) The nature and circumstances of the offense and the history and
                                                                           characteristics of
               the defendant.

                                                                 20
              (2) The opportunity of the sentencing court to observe the defendant,
                                                                                    including any

                   presentence investigation.

              (3) The findings upon which the sentence was based.

              (4) The guidelines promulgated by the commission.

    42 Pa.C.S.     §   9781(d).

              The Walls Court noted that the term "unreasonable" generally means a decision
                                                                                            that is
    either irrational or not guided by soundjudgment. Walls, 926 A.2d at 963. It
                                                                                 held that a
    sentence can be defined as unreasonable either upon review of the four elements
                                                                                    contained in
    §   9781(d) or if the sentencing court failed to take into account the factors outlined in
                                                                                               42
    Pa.C.S.   §   9721(b)2.     Id at 964.
              When imposing a sentence of total confinement, the sentencing judge must state the

    reasons for the sentence in open court. Com.            v.   Reynolds, 835 A.2d 720, 734 (Pa. Super.
    2003). Furthermore, the sentencing judge must explain any deviation from the
                                                                                 sentencing
    guidelines. Corn.      v.   Simpson, 829 A.2d 334, 338 (Pa. Super. 2003). Nevertheless, a lengthy

    discourse on the trial court's sentencing philosophy is not required. Id. See
                                                                                  also, Corn.                    v.

Malovich, 903 A.2d 1247, 1253 (Pa. Super. 2006); Com.                      v.   McAfee, 849 A.2d 270, 275 (Pa.

Super. 2004). Rather, the record as a whole must reflect the court's
                                                                     reasons and its
meaningful consideration of the facts of the crime and the character of the
                                                                            offender. Malovich,
903 A.2d at 1253. See also, Crump, 995 A.2d at 1283; Corn.                       v.   Anderson, 830 A.2d 1013,
1018, 1019 (Pa. Super. 2003).

            In light of this standard, we believe that the record as a whole demonstrates
                                                                                          the
rationale for our sentence, as well as our careful consideration of the specific
                                                                                 facts of this case


2
    Section 9721(b) states in pertinent part:
           the court shall follow the general principle that the sentence imposed should call
                                                                                                 for confinement that is
           consistent with the protection of the public, the gravity of the offense as it relates to the impact on the
           life of the victim and on the community, and the rehabilitative needs of the
                                                                                           defendant. The court shall
           also consider any guidelines for sentencing adopted by the Pennsylvania
                                                                                        Commission on Sentencing[.]
                                                           21
 and the defendant's character. Firstly, this case was assigned to the
                                                                       undersigned by the
 President Judge during its early stages, namely, bond proceedings, in 2015. Prior to the
                                                                                          May
 1,2017 Sentencing Hearing, this Court selected two juries, one having been called
                                                                                   off
 following the Commonwealth's aforementioned interlocutory appeal; rendered various pre-

 trial rulings; authored a 1925(a) Opinion to the Pennsylvania Superior Court
                                                                              following the
 Commonwealth's interlocutory appeal; decided numerous Rule 600 Motions; conducted

 several hearings relative to bond conditions and bond revocation; and presided over a 2
                                                                                         -day
 jury trial. Thus, at sentencing, the undersigned was intimately familiar with the factual

 allegations of this case, defendant's character, and the respective positions of counsel.

        Following the defendant's conviction on February 7, 2017, we directed the Cambria

 County Probation Bureau to complete a presentence investigative report and sentencing

 guideline forms by April 20, 2017. See Order of 2/7/17. Additionally, in anticipation of

issues that would arise at sentencing, we directed counsel to submit memos by April 20,
                                                                                        2017
relative to merger and the effects of Megan's Law relative to the sentences to be
                                                                                  imposed. Id.
        Prior to the sentencing hearing, we authored correspondence to counsel

acknowledging the necessity of compliance with 42 Pa.C.S.      §   9718.2(c), which affords both
the Commonwealth and the offender the right at a hearing to contest the offender's
                                                                                   record
prior to the Court imposing a mandatory sentence for sexual offenders. Additionally, at the

outset of the sentencing hearing, we referenced the receipt of reply correspondence from
                                                                                         both
counsel that neither was contesting defendant's prior record, which included a 2011

conviction for Possession of Child Pornography (F3), thus eliminating the need for a special

hearing. N.T. 5/1/17, p. 2. Further, prior to sentencing, we entertained commentary from the

Commonwealth that rather than continue sentencing to enable defendant to challenge the

sexual violent predator determination by the Sexually Violent Predator Assessment Board, the

Commonwealth was willing to forego the Court from designating defendant as such, and

                                               22
 proceed with sentencing. Id at p.p. 2-4. Additionally, we referenced the
                                                                          presentence report,
 which we had fully reviewed, and ascertained that defendant was afforded
                                                                          an opportunity to
 review same.      Id at p. 4. We also considered the comprehensive and thorough presentations
 from counsel, and complimented counsel relative to their advocacy. Id. at
                                                                           p.p. 5-27.
         As indicated supra, immediately prior to sentencing, we acknowledged our
                                                                                  role as
 gatekeeper.   Id   at p. 27. When sentencing, we imposed standard range
                                                                         sentences, as well as
 mandatory sentences. At the conclusion of sentencing relative to each count, we
                                                                                 noted that as
 to Docket 233-2015, Counts 29 through 32, 33 through 42, 43 through
                                                                     50, and 51 through 58,
 we found merger with the IDSI counts. Id at p. 31. In doing so, we
                                                                    specifically adopted the
 defendant's pre -sentence brief as our rationale, thus evidencing our comprehensive review of

 the issue. Id. At the conclusion of sentencing, we also reflected that we
                                                                           essentially imposed a
 life sentence, which we deemed appropriate following much deliberation. Id at p. 32.

        Overall, we believe that this record exemplifies our extensive familiarity with

 defendant and this case, as well as our extensive effort to gather all necessary
                                                                                  information to
formulate a well -reasoned, cohesive, and logical sentencing scheme.
                                                                     Specifically, prior to
sentencing, we corresponded with counsel, and required the preparation of
                                                                          memos and a pre -
sentence investigative report. At sentencing, we referenced the pre -sentence
                                                                              investigative
report, the sexually violent predator designation, the memos and correspondence
                                                                                from
counsel, and stated that sentence was imposed only after much deliberation.
                                                                            Further, we
rendered a sentence in accordance with the standard ranges of the sentencing
                                                                             guidelines, did
not aggravate same, and applied the required mandatory terms of
                                                                incarceration. Accordingly,
a review of the record in its totality readily overcomes defendant's
                                                                     contention that PCRA
relief is warranted based upon a lack of sentencing rationale and the imposition
                                                                                 of a generic,
biased sentence.



                                               23
         In his PCRA Petition, defendant also itemizes eight "Additional Claims
                                                                                for Relief,"
 some of which were further probed at the September 25, 2019 PCRA
                                                                  hearing. For the sake of
 thoroughness, we will address each briefly forthwith.

         Defendant first asserts that he was subject to two unconstitutional 25 -year mandatory

 sentences pursuant to 42 Pa.C.S.    §   9718.2(a)(1), based on Alleyne   v.   United States, 133 S.Ct.
 2151, 186 L.Ed.2d 314 (2013), and Corn.       v.   Wolfe, 140 A.3d 651 (2016). However, as

 defendant's Petition fully acknowledges, and as the Commonwealth emphasized
                                                                             at PCRA
 hearing, this issue was already extensively reviewed by the undersigned, and
                                                                              the Superior
 Court. Additionally, the Supreme Court denied certiorari. Thus, we believe that this
                                                                                      PCRA
 issue is waived, and is without arguable merit.

         Secondly, defendant alleges a conflict of interest between himself and the

 undersigned, as we handled the plethentence relative to defendant's prior conviction for

 Possession of Child Pornography (F3) at Docket 826-2011.

        Despite this contention, at the PCRA hearing, defendant could not articulate an
                                                                                        actual
reason for the conflict, other than stating a "personal feeling," and that he "can't
                                                                                     base [it] in
facts, just opinion." This allegation is vague, at best. Moreover, as Attorney
                                                                               Burns indicated
at the PCRA hearing, this Court's lack of bias against defendant was best
                                                                          evidenced by our
favorable pre-trial ruling barring the Commonwealth from introducing Dr.
                                                                         Kupchella's
supplemental expert report on the eve of trial. As additional evidence ofbur lack of

we granted defendant's Rule 600 Motion for nominal bail. Further,
                                                                  Attorney Bums could not
recall defendant repeatedly requesting him to file a recusal motion, and
                                                                         Attorney Bums
indicated that he rarely requests judicial recusal, unless the judge is actually a party to
                                                                                            the
lawsuit. Accordingly, defendant's "personal feeling" of bias must fail.

       Thirdly, defendant asserts trial counsel's ineffectiveness for failing to obtain records

and develop testimony and argument at trial relative to three separate Children and
                                                                                    Youth

                                                    24
 investigations, between 2010 and 2013, that resulted in unfounded reports relative to

 defendant giving his son drugs and alcohol, and allegations of sexual and physical abuse.

 Defendant suggests that while physical abuse does not equate with sexual abuse, CYS

 investigations would have provided his son with multiple forums to make an allegation of

 sexual abuse, and since he did not do so, trial counsel should have emphasized this to
                                                                                        the jury
 at the time of trial.

         Similarly to his rationale for not calling a defense expert and for not requesting

 various curative instructions, Attorney Burns testified at the PCRA hearing that he
                                                                                     avoided
 inquiry as to CYS proceedings as he was trying to keep many doors shut. For instance, he

 explained that he feared that exploration of unfounded CYS allegations would open doors for

 the Commonwealth to inquire into defendant's status as a Megan's Law
                                                                      registrant, due to his
 Possession of Child Pornography conviction. We think this is reasonable trial strategy,

 sufficient to preclude a finding of ineffectiveness.

         Fourthly, defendant avers that trial counsel provided ineffective assistance by failing

to subpoena his former live-in paramour, Alicia Jolley, to testify at trial.
                                                                             Specifically,
defendant asserts that because she worked from home, counsel could have
                                                                        questioned her
relative to her failure to observe any illicit activity in the household.

        Attorney Burns specifically recounted at the PCRA hearing that he searched for Ms.

Jolley in an effort to subpoena her for trial, but could not ascertain her
                                                                           whereabouts. In fact,
because he was unable to locate her, Attorney Burns could not even recall ever having

conversedwith her. Because he diligently attempted to reach Ms. Jolley, we do not believe

that Attorney Burns can be deemed ineffective merely because his efforts were
                                                                              unsuccessful.
Thus, defendant's claim is non-meritorious.

       Fifthly, defendant asserts that trial counsel was ineffective for failing to renew his

motion in limine at the time of trial to preclude testimony from his former paramour,
                                                                                      Virginia

                                                25
 Stuller, who also resided with the defendant and victim during the time of some of the alleged

 crimes. At the PCRA hearing, defendant opined that he believed her testimony relative to

 seeing him shower with his son was more prejudicial than probative. Defendant also

 indicated that he did not understand the problem, as parents shower with their kids all the

 time.

         At the PCRA hearing, Attorney Bums explained that because of the highly prejudicial

 nature of Ms. Stuller's testimony, he filed a pre-trial Motion in Limine to exclude her

testimony. He also raised the issue with the Superior Court on appeal. Because this issue was

previously litigated, we believe it is waived for PCRA purposes. Thus, defendant's claim of

ineffectiveness in this regard is without merit.

         Sixthly, defendant contends that trial counsel was ineffective for failing to utilize a

preemptory strike against a juror(s) who might have gone to church with one of the

prosecutors. When questioned by PCRA counsel about this point, defendant responded that

two members of the jury pool indicated that they went to church with the prosecutor, and

another lived in her gated community. However, the defendant was unable to recollect if said

persons were actually selected as jurors, as he "was in a bit of a daze."

         When questioned about this issue at the PCRA hearing, Attorney Burns likewise
recalled that two or three members of the jury pool indicated that they were familiar with

Assistant District Attorney Bolton-Penna, as they either attended the same church and/or lived

in her neighborhood. However, when questioned during voir dire, Attorney Bums was

confident that all jurors indicated a lack of bia.s/prejudice, regardless of their association.

Although the Jury Selection portion of the trial has not been transcribed, this is the Court's

recollection as well. Accordingly, defendant's issue is not only speculative, but lacks merit.




                                                 26
        As his seventh additional claim, defendant alleges that the sentencing court failed to

 give adequate notice at the time of sentence regarding the deadlines to file post-sentence

 motions and direct appeal.

        As defendant's own PCRA Petition acknowledges, at the conclusion of sentencing, we

 conducted the following colloquy with the defendant relative to a standard 2 -page document

routinely used by the Court to advise of various post-sentence and appellate rights following

 sentencing:

        THE COURT: Have you signed a two -page document that explains your post
        sentence appeal rights?
        ATTORNEY BURNS: No, he hasn't
        THE COURT: Would you do that please? Go over at with him and have it signed
        please.
        ATTORNEY BURNS: There you go, Your Honor.
        THE COURT: Mr. King, did you sign a two-page document that explains your post
        sentence appeal rights?
        THE DEFENDANT: Yes, I did.
        THE COURT: Do you understand those rights?
        THE DEFENDANT: Yes. For the most part, yes.
        THE COURT: Do you have any questions about those rights?
        THE DEFENDANT: I'll ask him at a later date, or ask you through him.

N.T. 5/1/17, p. 32. This exchange clearly evidences defendant's affirmation of his

comprehension of his rights. Additionally, he had the benefit of the advice and assistance of

counsel, and Attorney Burns indicated at the PCRA hearing that he routinely advises clients,

as he did with defendant, that he will handle the filing   of all post-sentence issues/appeals.
Attorney Burns likewise indicated that although he could not speak to defendant's mindset

relative to his comprehension ofhis post -sentence and appellate rights, defendant had been

very involved throughout all phases of this litigation. Moreover, Attorney Burns did in fact

file post -sentence motions and a direct appeal on defendant's behalf. Based on the totality of

these factual circumstances, we believe that defendant's claim lacks merit.

       As his last written additional claim, defendant contends that trial counsel provided

ineffective assistance by failing to interview and procure trial testimony from "Rusty," last

                                               27
 name unknown, an individual who provided family counseling services and would have

 testified as to the victim's manipulative behavior.

         At the PCRA hearing, defendant testified that he wrote to Attorney Burns on several

 occasions asking that he subpoena Rusty for trial. Attorney Burns recalled defendant's

 correspondence; however, he was unable to locate Rusty. Because Attorney Burns attempted

 to locate Rusty, and was responsive to his client's requests, we do not believe relief is

 warranted merely because his efforts were unsuccessful. Thus, defendant's claim must fail.

        At the conclusion of his PCRA testimony, PCRA counsel asked defendant if there

 were any other issues that he would like to raise. In response, defendant referenced various

letters, that he wrote to PCRA counsel as to points that he wanted to include in his PCRA

Petition, such as a 572 violation in regard to the Information; invalid warrant; Rule 645 issue

regarding alternate juror; ineffective assistance of counsel for not objecting to the testimony

of the CYS worker, Alex Ciotti; ineffective assistance of counsel for not impeaching Virginia

Stuller using information about defendant turning her in to the IRS; executing a Court Order

without having the Order present; ineffective assistance of counsel in various other regards;

failure to file suppression motions; further review of jury instructions; subject matter

jurisdiction; and other issues. However, beyond identifying these various issues, defendant

did not expound upon any, let alone explain why PCRA relief is warranted. Additionally,

defendant agreed, in response to PCRA counsel's questioning, that the Amended PCRA

Petition was only filed after the two had engaged in lengthy meetings at the jail. Further,

defendant acknowledged that PCRA counsel's Amended Petition addresses several of these

issues, such as the jurisdictional issue.

       Pennsylvania jurisprudence is clear that allegations not raised in a final, supplemental

petition filed on petitioner's behalf are not preserved for post -conviction review. See Com.   v.

Ashley, 419 A.2d 775, 777-78 (Pa. Super. 1980). While we acknowledge that PCRA counsel

                                               28
went above and beyond to ensure that defendant had full opportunity to present all desired

claims, we are unable to meaningfully address defendant's fragmented and disjointed

commentary. Moreover, a review of the record demonstrates PCRA counsel's belief that he

had pursued all proper claims in the Amended Petition, or had advised defendant that some

issues lack merit. Overall, we do not find merit within any of defendant's oral concerns that

were not incorporated into the counseled Amended Petition, and believe that PCRA relief is

not warranted.

         Accordingly, based upon all of the aforementioned, we find that defendant has not

sustained his burden of proving the'ineffective assistance of trial counsel, error by the

Sentencing Court, or additional claims, and we deny PCRA relief. The following Order shall

issue:




                                              29
                       IN THE COURT OF COMMON PLEAS OF CAMBRIA COUNTY, PENNSYLVANIA
                                             CRIMINAL DIVISION

                      COMMONWEALTH OF                               *
                      PENNSYLVANIA,

                      v.
                                                                              .-231
                                                                            No.22.3-2015
                                                                    *

                      DAVID M. KING,                                *

                                     Defendant.                     *


                                                                 ORDER

                             AND NOW, this               day of November, 2019, upon consideration of defendant's

                      Amended Petition Pursuant to the Post-Conviction Relief Act (PCRA), as well as the

                      testimony presented at hearing on September 25, 2019, and the supplemental memos of

                      counsel, it is hereby ORDERED and DIRECTED that said Petition is DENIED.

                             The Defendant is notified that he has thirty (30) days to appeal this Order to
                                                                                                            the
                      Superior Court of Pennsylvania.




                                                                                  BY THE COURT:




                                                                                  David J. Tulowitzki, Judge




        WPIES TO:
        IlgazD E F.        C&
                       j
                                F
          21 9A        CI SHERIFF
reGwv,,,x1WATTY.           OTHER
        D     PO
              PD
        D     JAIL
        CiAUDGE
        311   CA
                                                                   30